Parker, J.
The opinions held by the judge in the trial of this, cause were very liberal. It appears that the defendant was permitted to give in evidence any instances of misconduct, and even of indelicacy, in the plaintiff; and that, failing to produce proof of any such instances, his counsel desired to go into an inquiry respecting her general character. This was, in my opinion, very properly denied. It appears, from the declaration in this case, that the plaintiff had been seduced by the defendant, and that pregnancy was the consequence of the seduction. This, of itself, would degrade her in the estimation of the public; and the defendant wishes to avail himself of this degradation, a consequence of his own misconduct, to avoid the plaintiff’s action, or to reduce the sum she may recover in damages. No argument can show the absurdity of such a proposal in a stronger light than a bare statement of it. A gentleman, under pretence of courtship, pursues a lady to seduction, leaves her to suffer the pain and ignominy which necessarily follow, and when she appeals to the laws of her country for a pecuniary satisfaction, even that, inadequate as it is, is to be resisted or reduced, by urging her ignominy as a reason why she should not recover. To permit such a defence, would be-a reproach upon the administration of our laws. I am against a new trial.
Sedgwick, J.
It does appear to me that the defendant had every reasonable indulgence at the trial. To go further, and permit evidence of the plaintiff’s general character, injured and degraded, as it necessarily was ty the treatment she had received from the *165defendant, would be placing the other sex absolutely in the power of ours. It is not to be endured, that a man should seduce a female, and ruin her character and standing in society; and when she * comes to ask compensation for the injury, under [ * 192 ] which she is suffering, avail himself of her humiliation and disgrace, to diminish her claim of damages. I am decidedly against granting a new trial.
The Attorney-General, and Whiting, for the plaintiff.
Dewey, Thayer, and Hulbert, for the defendant.